Frazer, J.
The paper before us, intended to answer the purposes of a transcript of the record of the court below, is certified to be a transcript only “of all papers filed and proceedings had in the above entitled cause, ordered to be'in*496serted by the defendant’s attorney.” It shows no proceedings prior to January 20, 1865. A certiorari, issued at the instance of the appellee, brings an answer by one of the defendants to the complaint, filed as early as February, 1862, and nothing more. The law directs what shall compose the transcript brought to this court on an appeal taken, as this was, in term. 2 G. & H., §§ 555, 559, p. 271. The parties may bring less if they agree, but they cannot require this court to act upon it. By section 558 of the code, the appellant may bring such parts of the record as he chooses, but this court would be trifling were it to act upon less than is necessary to enable it to determine whether there was available error. In the case before us, it is utterly impossible to determine intelligibly the questions sought to bo presented upon this paper. Vanliew v. The State, 10 Ind. 384.
G. IT. Burchenal, for appellant.
J. Taryan, for appellee.
The appeal is dismissed, at appellant’s costs.